


110 HR 5739 IH: Physician Availability Act of

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5739
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Ms. Schakowsky (for
			 herself and Mr. Visclosky) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To assure that the services of a nonemergency department
		  physician are available to hospital patients 24 hours a day, seven days a week
		  in all non-Federal hospitals with at least 100 licensed beds.
	
	
		1.Short titleThis Act may be cited as the
			 Physician Availability Act of
			 2008.
		2.Requirement for
			 physician availability in acute care hospitals
			(a)In
			 GeneralEach covered hospital shall have a qualified physician
			 available in the hospital 24 hours a day, seven days a week to attend to the
			 needs of inpatients of the hospital.
			(b)DefinitionsFor
			 purposes of this section:
				(1)Covered
			 hospital
					(A)In
			 generalSubject to subparagraph (B), the term covered
			 hospital means a subsection (d) hospital (as defined in section
			 1886(d)(1)(B) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(1)(B)) that—
						(i)has a
			 participation agreement in effect under section 1866 of such Act (42 U.S.C.
			 1395cc);
						(ii)is
			 participating in the program under title XIX of such Act; or
						(iii)is
			 receiving Federal funds under a grant or cooperative agreement.
						(B)Exclusion for
			 federal facilities and small hospitalsSuch term does not include
			 a hospital that—
						(i)is a
			 facility of the Federal Government; or
						(ii)the
			 Secretary of Health and Human Services determines has fewer than 100 licensed
			 beds (as defined by the Secretary).
						(2)Physician;
			 qualified physician
					(A)The term
			 physician means, with respect to a hospital, an individual who is
			 a doctor of medicine or osteopathy legally authorized under State law to
			 practice medicine and surgery in that hospital.
					(B)The term qualified physician
			 means, with respect to a hospital, an individual who is a physician and whose
			 credentials as such a physician have been verified by the administration of the
			 hospital (before providing any services at the hospital) through appropriate
			 means, including verification through the National Practitioner
			 Databank.
					(3)Physician
			 availabilityA physician is considered to be
			 available in a hospital if—
					(A)the physician is
			 physically present in the hospital;
					(B)the physician’s
			 primary responsibility is to be in attendance to serve the needs of the
			 hospital’s inpatients without delay; and
					(C)the physician is
			 not physically present in, assigned to, serving in, or expected to cover, the
			 hospital’s emergency room or emergency department.
					(c)Enforcement
				(1)WarningIf
			 the Secretary of Health and Human Services (in this section referred to as the
			 Secretary) determines that a hospital has violated subsection
			 (a), in the first instance the Secretary shall provide a written warning
			 regarding such violation to the hospital and shall notify the Inspector General
			 of the Department of Health and Human Services (in this section referred to as
			 the HHS Inspector General) of such violation. Subsequently, the
			 HHS Inspector General shall monitor the compliance of the hospital with the
			 requirement of subsection (a).
				(2)Second
			 violationAfter providing a warning to a hospital under paragraph
			 (1), if the Secretary determines that the hospital subsequently and knowingly
			 violates subsection (a)—
					(A)the hospital is
			 subject to a civil money penalty in an amount not to exceed $100,000,
			 and
					(B)the hospital shall
			 submit to the HHS Inspector General, by not later than 30 days after the date
			 of such a determination, a remedial plan to prevent future violations of the
			 requirement of such subsection.
					The
			 provisions of section 1128A of the Social Security Act (42 U.S.C. 1320a–7a),
			 other than subsections (a) and (b) of such section, shall apply to civil money
			 penalties under subparagraph (A) in the same manner as they apply to a penalty
			 or proceeding under subsection (a) of such section.(3)Subsequent
			 violationsAfter imposing a civil money penalty under paragraph
			 (2) against a hospital, if the Secretary determines that the hospital
			 subsequently and knowingly violates subsection (a), the Secretary may issue an
			 order disqualifying the hospital from participation in the programs under
			 titles XVIII and XIX of the Social Security
			 Act and from receipt of Federal funds under any grant or cooperative
			 agreement for such period as the Secretary specifies and until the Secretary
			 receives satisfactory assurances that the hospital will be in substantial
			 compliance with the requirement of subsection (a).
				(4)Failure to
			 submit or comply with remedial planIf the Secretary determines,
			 after consultation with the HHS Inspector General, that a hospital has failed
			 to submit a satisfactory remedial plan required under paragraph (2)(B) or is
			 failing to substantially carry out such a plan, the Secretary may suspend
			 payment of funds to the hospital under titles XVIII and XIX of the
			 Social Security Act and under Federal
			 grants or cooperative agreements until the Secretary receives satisfactory
			 assurances that such failures will not continue.
				(d)Effective
			 DateThis section shall take effect on the first day of the first
			 month that begins more than 180 days after the date of the enactment of this
			 Act.
			
